DETAILED ACTION
Claims 1-6, 8-13, and 15-22 are pending in this application. Claims 7 and 14 have been canceled, their subject matter having been incorporated into independent claims 1, 8, and 15. Claims 21-22 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. Specifically:
With respect to the prior art rejections, Applicant has argued that “Bastiaensen is concerned only with lane selection based on an ‘instruction to enable the user to pass through the road section, or at least a part thereof as quickly as possible.’ This teaching fails to correspond with the recited claim element to ‘identify a desired speed for the road segment based upon purpose of travel for a vehicle.’ Bastiaensen does not identify any desired speed, and instead merely identifies a relatively faster lane, regardless of the actual speed much less a ‘desired speed’.” (page 12 of remarks)
Examiner respectfully disagrees. This limitation was carefully interpreted by the Examiner in light of Applicant’s disclosure, the only relevant portion being:
[0047]    The desired speed of travel may differ depending upon the mission of the vehicle and the desired energy consumption of the vehicle. For example, if a vehicle is transporting passengers, the highest speed lane of travel may not be the most desirable from a comfort standpoint, whereas if the passengers are trying to reach a destination by a particular time, the slowest lane of travel may not be sufficient to meet the desired time of arrival. …
As this excerpt shows, Applicant’s own disclosure of the argued limitations only supports an interpretation of faster/slower speed relative to other lanes, and not an actual speed value. Therefore Examiner maintains that Bastiaensen’s disclosure of passing a road section “as quickly as possible” and 
With respect to the double patenting rejections, Applicant’s arguments do not specify any patentably distance features compared to the reference patents. However, Examiner has reconsidered the double patenting rejections and determined that, although all reference patents pertain to characterizing speed at a lane level of specificity, the reference patents claim different approaches for doing so and/or do not recite the same steps in the same level of detail as the instant application. The double-patenting rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaensen et al. (US 2013/0275033 A1) in view of Fowe (US 2018/0033296 A1).
Regarding claim 1, Bastiaensen teaches a mapping system comprising: 
a memory comprising map data (mass storage device 312, [0133]); and 
processing circuitry (processor 304, [0135]) configured to: 
[0041], [0115], [0153]), each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being onboard a respective vehicle, wherein each probe data point comprises location information associated with the respective probe apparatus, and wherein a sequence of probe data points from a respective probe apparatus defines a trajectory of said respective probe apparatus ([0035]); 
map-match trajectories of the plurality of probe apparatuses to lanes of a road segment of a road network ([0047], [0158]); 
determine, from each trajectory of the plurality of probe apparatuses map- matched to the lanes of the road segment, average path speeds along each lane of the road segment ([0036]; it is mathematically understood that the speed derived from position and time data is an “average” speed between adjacent points); 
aggregate average path speeds along each lane of the road segment ([0049], [0155]); 
generate a lane-level speed profile for the road segment ([0049], [0155], [0162]); 
identify a desired speed for the road segment based upon a purpose of travel for a vehicle ([0077]: enable the user to pass through a road section as quickly as possible...quickest travel through the road section…higher lane speed; Examiner submits that the faster/higher lane speed constitutes “a desired speed” and that passing through a road section as quickly as possible constitutes “a purpose of travel for a vehicle”); 
identify a lane of the road segment corresponding to the desired speed for the road segment ([0077]: a lane with the higher lane speed through the section where “higher lane speed” corresponds to “the desired speed”) based on the lane-level speed profile for the road segment ([0164]); and 
provide instructions directing travel of a vehicle in the identified lane ([0077]: prompt the user to move to a lane which has a higher lane speed through the section).
Bastiaensen does not teach “cluster the aggregated average speeds on each lane into a predetermined number of speed profiles using a clustering technique”. However, Fowe teaches this limitation. In particular, Fowe teaches a method for evaluating lane level traffic which utilizes a Hidden Markov Model to characterize the traffic state of individual/respective lanes along a road link (step 32 in Fig. 5). As shown in the example of Fig. 6, a lane may be modeled to have three different states – free-flowing, slightly congested, and heavily congested – defined according to a speed or speed range ([0032], [0050]). Each probe vehicle speed is allocated to one these three clusters as part of a process to determine the most likely states of traffic flow along the lane ([0052]). This process is repeated for each lane ([0057]; Fig. 5) and for various epochs ([0067]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to cluster the probe speeds within a lane into speed profiles as taught by Fowe in order to infer the traffic state of the lane from the probe data based, in part, on the probabilities of observing particular speeds along the respective lane (Fowe [0061]) thereby representing the actual traffic flow in the lane more accurately than averaging all speeds together (Fowe [0061]).
Regarding claim 3, modified Bastiaensen teaches the mapping system of claim 1, and Bastiaensen, as modified, also teaches that the processing circuitry configured to cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique (see rejection of claim 1), comprises processing circuitry configured to: 
stratify the trajectories of the plurality of probe apparatuses map-matched to the lanes of the road segment (Bastiaensen [0047], [0158]) into a plurality of epochs (Bastiaensen [0054-55]: vehicle speed data is specific to a given time/epoch; see also Fowe [0067] cited and incorporated in the rejection of claim 1); and
23AttyDktNo: 064359/526746cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique for each epoch (see portions of Fowe cited and incorporated in the rejection of claim 1), wherein the lane-level speed profile for the road segment comprises lane-level speed profiles for each of the plurality of epochs (Bastiaensen [0055]: “a plurality of historic lane speed profiles may be storage for each lane relating to different given times”).   
Regarding claim 8, Bastiaensen teaches an apparatus comprising processing circuitry (processor 304, [0135]) and at least one memory including computer program code (mass storage device 312, [0133]), the at least one memory and computer program code configured to, with the processing circuitry, cause the apparatus to at least: 
receive a plurality of probe data points ([0041], [0115], [0153]), each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being onboard a respective vehicle, wherein each probe data point comprises location information associated with the respective probe apparatus, and wherein a sequence of probe data points from a respective probe apparatus defines a trajectory of said respective probe apparatus ([0035]); 
map-match trajectories of the plurality of probe apparatuses to lanes of a road segment of a road network ([0047], [0158]); 
determine, from each trajectory of the plurality of probe apparatuses map-matched to the lanes of the road segment, average path speeds along each lane of the road segment ([0036]; it is mathematically understood that the speed derived from position and time data is an “average” speed between adjacent points); 
aggregate average path speeds along each lane of the road segment ([0049], [0155]); 
generate a lane-level speed profile for the road segment ([0049], [0155], [0162]); 
identify a desired speed for the road segment based upon purpose of travel for a vehicle ([0077]: enable the user to pass through a road section as quickly as possible...quickest travel through the road section…higher lane speed; Examiner submits that the faster/higher lane speed constitutes “a desired speed” and that passing through a road section as quickly as possible constitutes “a purpose of travel for a vehicle”); 
identify a lane of the road segment corresponding to the desired speed for the road segment ([0077]: a lane with the higher lane speed through the section where “higher lane speed” corresponds to “the desired speed”) based on the lane-level speed profile for the road segment ([0164]); and 
provide instructions directing travel of a vehicle in the identified lane ([0077]: prompt the user to move to a lane which has a higher lane speed through the section).  
Bastiaensen does not teach “cluster the aggregated speeds on each lane into a predetermined number of speed profiles using a clustering technique”. However, Fowe teaches this limitation. In particular, Fowe teaches a method for evaluating lane level traffic which utilizes a Hidden Markov Model to characterize the traffic state of individual/respective lanes along a road link (step 32 in Fig. 5). As shown in the example of Fig. 6, a lane may be modeled to have three different states – free-flowing, slightly congested, and heavily congested – defined according to a speed or speed range ([0032], [0050]). Each probe vehicle speed is allocated to one these three clusters as part of a process to determine the most likely states of traffic flow along the lane ([0052]). This process is repeated for each lane ([0057]; Fig. 5) and for various epochs ([0067]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to cluster the probe speeds within a lane into speed profiles as taught by Fowe in order to infer the traffic state of the lane from the probe data based, in part, on the probabilities of observing particular speeds along the respective lane (Fowe [0061]) thereby representing the actual traffic flow in the lane more accurately than averaging all speeds together (Fowe [0061]).
Regarding claim 10, modified Bastiaensen teaches the apparatus of claim 8, and Bastiaensen, as modified, also teaches that causing the apparatus to cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique (see rejection of claim 8) comprises causing the apparatus to: 
stratify the trajectories of the plurality of probe apparatuses map-matched to the lanes of the road segment (Bastiaensen [0047], [0158]) into a plurality of epochs (Bastiaensen [0054-55]: vehicle speed data is specific to a given time/epoch; see also Fowe [0067] cited and incorporated in the rejection of claim 8); and 
cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique for each epoch (see portions of Fowe cited and incorporated in the rejection of claim 8), wherein the lane-level speed profile for the road segment comprises lane-level speed profiles for each of the plurality of epochs (Bastiaensen [0055]: “a plurality of historic lane speed profiles may be storage for each lane relating to different given times”).  
Regarding claim 15, Bastiaensen teaches a method comprising: 
receiving a plurality of probe data points ([0041], [0115], [0153]), each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being onboard a respective vehicle, wherein each probe data point comprises location information associated with the respective probe apparatus, and wherein a sequence of probe data points from a respective probe apparatus defines a trajectory of said respective probe apparatus ([0035]);
map-matching trajectories of the plurality of probe apparatuses to lanes of a road segment of a road network ([0047], [0158]); 
determining, from each trajectory of the plurality of probe apparatuses map-matched to the lanes of the road segment, average path speeds along each lane of the road segment ([0036]; it is mathematically understood that the speed derived from position and time data is an “average” speed between adjacent points);
aggregating average path speeds along each lane of the road segment ([0049], [0155]);  
27AttyDktNo: 064359/526746generating a lane-level speed profile for the road segment ([0049], [0155], [0162]); 
identify a desired speed for the road segment based upon purpose of travel for a vehicle ([0077]: enable the user to pass through a road section as quickly as possible...quickest travel through the road section…higher lane speed; Examiner submits that the faster/higher lane speed constitutes “a desired speed” and that passing through a road section as quickly as possible constitutes “a purpose of travel for a vehicle”); 
identify a lane of the road segment corresponding to the desired speed for the road segment ([0077]: a lane with the higher lane speed through the section where “higher lane speed” corresponds to “the desired speed”) based on the lane-level speed profile for the road segment ([0164]); and 
provide instructions directing travel of a vehicle in the identified lane ([0077]: prompt the user to move to a lane which has a higher lane speed through the section).  
Bastiaensen does not teach “clustering aggregated speeds on each lane into a predetermined number of speed profiles using a clustering technique”. However, Fowe teaches this limitation. In particular, Fowe teaches a method for evaluating lane level traffic which utilizes a Hidden Markov Model to characterize the traffic state of individual/respective lanes along a road link (step 32 in Fig. 5). As shown in the example of Fig. 6, a lane may be modeled to have three different states – free-flowing, slightly congested, and heavily congested – defined according to a speed or speed range ([0032], [0050]). Each probe vehicle speed is allocated to one these three clusters as part of a process to determine the most likely states of traffic flow along the lane ([0052]). This process is repeated for each lane ([0057]; Fig. 5) and for various epochs ([0067]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to cluster the probe speeds within a lane into speed profiles as taught by Fowe in order to infer the traffic state of the lane from the probe data based, in part, on the probabilities of observing particular speeds along the respective lane (Fowe [0061]) thereby representing the actual traffic flow in the lane more accurately than averaging all speeds together (Fowe [0061]).
Regarding claim 17, modified Bastiaensen teaches the method of claim 15, and Bastiaensen, as modified, also teaches that clustering the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique (see rejection of claim 15) comprises: 
stratifying the trajectories of the plurality of probe apparatuses map-matched to the lanes of the road segment (Bastiaensen [0047], [0158]) into a plurality of epochs (Bastiaensen [0054-55]: vehicle speed data is specific to a given time/epoch; see also Fowe [0067] cited and incorporated in the rejection of claim 15); and 
clustering the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique for each epoch (see portions of Fowe cited and incorporated in the rejection of claim 15), wherein the lane-level speed profile for the road segment comprises lane-level speed profiles for each of the plurality of epochs (Bastiaensen [0055]: “a plurality of historic lane speed profiles may be storage for each lane relating to different given times”).  

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaensen et al. (US 2013/0275033 A1) in view of Fowe (US 2018/0033296 A1) and Ma et al. (US 2016/0102986 A1).
Regarding claim 2, modified Bastiaensen teaches the mapping system of claim 1, and Bastiaensen, as modified, also teaches that the predetermined number of speed profiles is three (Fowe [0032], [0050]: free-flowing, slightly congested, and heavily congested), but Bastiaensen, as modified, does not teach that the clustering technique comprises “a k-means clustering technique”. However, this is a standard clustering technique used for clustering probe data as shown by Ma ([0070]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen by using a k-means clustering technique as suggested by Ma because this standard technique for clustering probe data was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations (e.g. Ma) and the results would have been predictable, namely producing clusters of probe data.
Regarding claim 9, modified Bastiaensen teaches the apparatus of claim 8, and Bastiaensen, as modified, also teaches that the predetermined number of speed profiles is three (Fowe [0032], [0050]: free-flowing, slightly congested, and heavily congested), but Bastiaensen, as modified, does not teach that the clustering technique comprises “a k-means clustering algorithm”.  However, this is a standard clustering technique used for clustering probe data as shown by Ma ([0070]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen by using a k-means clustering technique as suggested by Ma because this standard technique for clustering probe data was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations (e.g. Ma) and the results would have been predictable, namely producing clusters of probe data.
Regarding claim 16, modified Bastiaensen teaches the method of claim 15, and Bastiaensen, as modified, also teaches that the predetermined number of speed profiles is three (Fowe [0032], [0050]: free-flowing, slightly congested, and heavily congested), but Bastiaensen, as modified, does not teach that the clustering technique comprises “a k-means clustering algorithm”. However, this is a standard clustering technique used for clustering probe data as shown by Ma ([0070]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen by using a k-means clustering technique as suggested by Ma because this standard technique for clustering probe data was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations (e.g. Ma) and the results would have been predictable, namely producing clusters of probe data. 

Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaensen et al. (US 2013/0275033 A1) in view of Fowe (US 2018/0033296 A1) and Fowe (US 2017/0191834 A1), hereinafter referred to as Fowe ‘834.
Regarding claim 4, modified Bastiaensen teaches the mapping system of claim 1, but Bastiaensen, as modified, does not teach that the processing circuitry is further configured to: “generate a lane-level speed profile strand comprising a plurality of road segments in response to each of the plurality of road segments having a lane-level speed profile within a predefined similarity of one another”.  However, Fowe ‘834 teaches a method of identifying traffic patterns involving generating link strands based on a plurality of contiguous links having an attribute within a predefined similarity of one another (Fig. 7; [0079]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bastiaensen to generate strands as suggested by Fowe ‘834 based on the lane-level speed profiles in order to assist in developing traffic patterns and for their usefulness for autonomous vehicles or highly assisted driving (Fowe ‘834 [0071]).
Regarding claim 5, modified Bastiaensen teaches the mapping system of claim 4, and Bastiaensen, as modified, also teaches that the processing circuitry configured to cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique (see rejection of claim 1) comprises processing circuitry configured to: 
stratify the trajectories of the plurality of probe apparatuses map-matched to the lanes of the road segment (Bastiaensen [0047], [0158]) into a plurality of epochs (Bastiaensen [0054-55]: vehicle speed data is specific to a given time/epoch; see also Fowe [0067] cited and incorporated in the rejection of claim 1); and 
cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique for each epoch (see portions of Fowe cited and incorporated in the rejection of claim 1), wherein the lane-level speed profile for the road segment comprises lane-level speed profiles for each of the plurality of epochs (Bastiaensen [0055]: “a plurality of historic lane speed profiles may be storage for each lane relating to different given times”), and wherein the lane-level speed profile strand comprises a plurality of road segments in response to each of the plurality of road segments having a lane-level speed profile within a predefined similarity of one another (Fowe ‘834 Fig. 7; [0079], see rejection of claim 4).
Bastiaensen, as modified by Fowe’834, does not explicitly teach that the strands are generated “for the same epoch”. However, all of Bastiaensen, Fowe, and Fowe ‘834 disclose that the probe data and speed profiles are determined for specific epochs (Bastiaensen [0054-55]; Fowe [0067]; Fowe ‘834: [0025]) and linking links that exhibit similar attributes, but at different times, would not preserve this temporal distinction nor would they produce strands that would be useful for determining traffic patterns as disclosed. Therefore, it would be obvious (if not inherent) to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate strands that are sufficiently similar within the same epoch in order to accurately link lanes together in a meaningful way.
Regarding claim 11, modified Bastiaensen teaches the apparatus of claim 8, but Bastiaensen, as modified, does not teach that the apparatus is further caused to: “generate a lane-level speed profile strand comprising a plurality of road segments in response to each of the plurality of road segments having a lane-level speed profile within a predefined similarity of one another”. However, Fowe ‘834 teaches a method of identifying traffic patterns involving generating link strands based on a plurality of contiguous links having an attribute within a predefined similarity of one another (Fig. 7; [0079]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bastiaensen to generate strands as suggested by Fowe ‘834 based on the lane-level speed profiles in order to assist in developing traffic patterns and for their usefulness for autonomous vehicles or highly assisted driving (Fowe ‘834 [0071]).
Regarding claim 12, modified Bastiaensen teaches the apparatus of claim 11, and Bastiaensen, as modified, also teaches that causing the apparatus to cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique (see rejection of claim 8) comprises causing the apparatus to: 
stratify the trajectories of the plurality of probe apparatuses map-matched to the lanes of the road segment (Bastiaensen [0047], [0158]) into a plurality of epochs (Bastiaensen [0054-55]: vehicle speed data is specific to a given time/epoch; see also Fowe [0067] cited and incorporated in the rejection of claim 8); and 
cluster the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique for each epoch (see portions of Fowe cited and incorporated in the rejection of claim 8), wherein the lane-level speed profile for the road segment comprises lane-level speed profiles for each of the plurality of epochs (Bastiaensen [0055]: “a plurality of historic lane speed profiles may be storage for each lane relating to different given times”), and wherein the lane-level speed profile strand comprises a plurality of road segments in response to each of the plurality of road segments having a lane-level speed profile within a predefined similarity of one another (Fowe ‘834 Fig. 7; [0079], see rejection of claim 11).  
Bastiaensen, as modified by Fowe’834, does not explicitly teach that the strands are generated “for the same epoch”. However, all of Bastiaensen, Fowe, and Fowe ‘834 disclose that the probe data and speed profiles are determined for specific epochs (Bastiaensen [0054-55]; Fowe [0067]; Fowe ‘834: [0025]) and linking links that exhibit similar attributes, but at different times, would not preserve this temporal distinction nor would they produce strands that would be useful for determining traffic patterns as disclosed. Therefore, it would be obvious (if not inherent) to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate strands that are sufficiently similar within the same epoch in order to accurately link lanes together in a meaningful way.
Regarding claim 18, modified Bastiaensen teaches the method of claim 15, but Bastiaensen, as modified, does not teach that the processing circuitry method of claim 15, further comprising: “generating a lane-level speed profile strand comprising a plurality of road segments in response to each of the plurality of road segments having a lane-level speed profile within a predefined similarity of one another”. However, Fowe ‘834 teaches a method of identifying traffic patterns involving generating link strands based on a plurality of contiguous links having an attribute within a predefined similarity of one another (Fig. 7; [0079]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Bastiaensen to generate strands as suggested by Fowe ‘834 based on the lane-level speed profiles in order to assist in developing traffic patterns and for their usefulness for autonomous vehicles or highly assisted driving (Fowe ‘834 [0071]). 
Regarding claim 19, modified Bastiaensen teaches the method of claim 18, but Bastiaensen, as modified, does not teach that the processing circuitry method of claim 18, wherein clustering the aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique (see rejection of claim 15) comprises: 
stratifying the trajectories of the plurality of probe apparatuses map-matched to the lanes of the road segment Bastiaensen [0047], [0158]) into a plurality of epochs (Bastiaensen [0054-55]: vehicle speed data is specific to a given time/epoch; see also Fowe [0067] cited and incorporated in the rejection of claim 15); and 
clustering aggregated speeds on each lane into a predetermined number of speed profiles using the clustering technique for each epoch (see portions of Fowe cited and incorporated in the rejection of claim 15), wherein the lane-level speed profile for the road segment comprises lane-level speed profiles for each of the plurality of epochs (Bastiaensen [0055]: “a plurality of historic lane speed profiles may be storage for each lane relating to different given times”), and wherein the lane-level speed profile strand comprises a plurality of road segments in response to each of the 28AttyDktNo: 064359/526746plurality of road segments having a lane-level speed profile within a predefined similarity of one another (Fowe ‘834 Fig. 7; [0079], see rejection of claim 18).
Bastiaensen, as modified by Fowe’834, does not explicitly teach that the strands are generated “for the same epoch”. However, all of Bastiaensen, Fowe, and Fowe ‘834 disclose that the probe data and speed profiles are determined for specific epochs (Bastiaensen [0054-55]; Fowe [0067]; Fowe ‘834: [0025]) and linking links that exhibit similar attributes, but at different times, would not preserve this temporal distinction nor would they produce strands that would be useful for determining traffic patterns as disclosed. Therefore, it would be obvious (if not inherent) to a person of ordinary skill in the art before the effective filing date of the claimed invention to generate strands that are sufficiently similar within the same epoch in order to accurately link lanes together in a meaningful way.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaensen et al. (US 2013/0275033 A1) in view of Fowe (US 2018/0033296 A1) and Wilson et al. (US 6385539 B1).
Regarding claim 6, modified Bastiaensen teaches the mapping system of claim 1. As previously mapped, Bastiaensen teaches the processing circuitry configured to map-match trajectories of the plurality of probe apparatuses to lanes of a road segment of a road network (Bastiaensen [0047], [0158]), but Bastiaensen, as modified, does not teach processing circuitry configured to: “identify a road segment corresponding to the probe trajectories based on latitude and longitude of the probe data points of the probe trajectories; determine a lateral position of the probe trajectories from a centerline of the identified road segment; cluster the probe trajectories according to available lanes of the identified road segment; and map-match the clustered trajectories to the available lanes”. However, Fowe teaches:
identify a road segment corresponding to the probe trajectories (Fig. 5, step 30) based on latitude and longitude of the probe data points of the probe trajectories ([0031]: each probe point may be expressed as (latitude, longitude)); 
cluster the probe trajectories according to available lanes of the identified road segment ([0048]); and 
map-match the clustered trajectories to the available lanes ([0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to identify a road segment for the probe data and cluster/map the probe trajectories according to available lanes as taught by Fowe in order to filter out probe data relating to other roads and/or lanes, thereby improving the results of the lane-specific analysis.
Bastiaensen, as modified, still does not teach “determine a lateral position of the probe trajectories from a centerline of the identified road segment”. However, Wilson teaches this limitation (Fig. 7, step 72; col. 9, lns. 14-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to determine lateral distance of probe data from a centerline as taught by Wilson in order to more accurately estimate the positions of lanes in the road segment (Wilson col. 9, lns. 16-17) thereby improving the accuracy of subsequently clustering the probe data according to lanes.
Regarding claim 13, modified Bastiaensen teaches the apparatus of claim 8. As previously mapped, Bastiaensen teaches causing the apparatus to map-match trajectories of the plurality of probe apparatuses to lanes of a road segment of a road network (Bastiaensen [0047], [0158]), but Bastiaensen, as modified, does not teach causing the apparatus to: “identify a road segment corresponding to the probe trajectories based on latitude and longitude of the probe data points of the probe trajectories; determine a lateral position of the probe trajectories from a centerline of the identified road segment; cluster the probe trajectories according to available lanes of the identified road segment; and map-match the clustered trajectories to the available lanes.” However, Fowe teaches:
identify a road segment corresponding to the probe trajectories (Fig. 5, step 30) based on latitude and longitude of the probe data points of the probe trajectories ([0031]: each probe point may be expressed as (latitude, longitude)); 
cluster the probe trajectories according to available lanes of the identified road segment ([0048]); and 
map-match the clustered trajectories to the available lanes ([0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to identify a road segment for the probe data and cluster/map the probe trajectories according to available lanes as taught by Fowe in order to filter out probe data relating to other roads and/or lanes, thereby improving the results of the lane-specific analysis.
Bastiaensen, as modified, still does not teach “determine a lateral position of the probe trajectories from a centerline of the identified road segment”. However, Wilson teaches this limitation (Fig. 7, step 72; col. 9, lns. 14-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to determine lateral distance of probe data from a centerline as taught by Wilson in order to more accurately estimate the positions of lanes in the road segment (Wilson col. 9, lns. 16-17) thereby improving the accuracy of subsequently clustering the probe data according to lanes.
Regarding claim 20, modified Bastiaensen teaches the method of claim 15. As previously mapped, Bastiaensen teaches map-matching trajectories of the plurality of probe apparatuses to lanes of a road segment of a road network (Bastiaensen [0047], [0158]), but Bastiaensen, as modified, does not teach: “identifying a road segment corresponding to the probe trajectories based on latitude and longitude of the probe data points of the probe trajectories; determining a lateral position of the probe trajectories from a centerline of the identified road segment; clustering the probe trajectories according to available lanes of the identified road segment; and map-matching the clustered trajectories to the available lanes”. However, Fowe teaches:
identify a road segment corresponding to the probe trajectories (Fig. 5, step 30) based on latitude and longitude of the probe data points of the probe trajectories ([0031]: each probe point may be expressed as (latitude, longitude)); 
cluster the probe trajectories according to available lanes of the identified road segment ([0048]); and 
map-match the clustered trajectories to the available lanes ([0048]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to identify a road segment for the probe data and cluster/map the probe trajectories according to available lanes as taught by Fowe in order to filter out probe data relating to other roads and/or lanes, thereby improving the results of the lane-specific analysis.
Bastiaensen, as modified, still does not teach “determine a lateral position of the probe trajectories from a centerline of the identified road segment”. However, Wilson teaches this limitation (Fig. 7, step 72; col. 9, lns. 14-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen to determine lateral distance of probe data from a centerline as taught by Wilson in order to more accurately estimate the positions of lanes in the road segment (Wilson col. 9, lns. 16-17) thereby improving the accuracy of subsequently clustering the probe data according to lanes.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bastiaensen et al. (US 2013/0275033 A1) in view of Fowe (US 2018/0033296 A1) and Filev et al. (US 2014/0277835 A1).
Regarding claim 21, modified Bastiaensen teaches the mapping system of claim 1, but Bastiaensen, as modified, does not teach that the processing circuitry configured to identify the desired speed for the road segment based upon the purpose of travel for the vehicle comprises processing circuitry configured to identify the desired speed for the road segment “corresponding to a desired energy consumption of the vehicle”. However, Filev teaches calculating an optimal speed profile for a route which specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption ([0007], [0031], and Fig. 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen by setting a desired speed according to a desired energy consumption as taught by Filev in order to achieve the best fuel economy (Filev [0004], [0022]).
Regarding claim 22, modified Bastiaensen teaches the apparatus of claim 8, but Bastiaensen, as modified, does not teach that causing the apparatus to identify the desired speed for the road segment based upon purpose of travel for the vehicle comprises causing the apparatus to identify the desired speed for the road segment “corresponding to a desired energy consumption of the vehicle”. However, Filev teaches calculating an optimal speed profile for a route which specifies target speeds for respective locations on the route for traversing the route with an optimized energy consumption ([0007], [0031], and Fig. 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bastiaensen by setting a desired speed according to a desired energy consumption as taught by Filev in order to achieve the best fuel economy (Filev [0004], [0022]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662